The defendant’s “Motion to Eeview Order Eegarding Appointment of Special Public Defender” in the appeal from the Superior Court in New Haven County is granted and the relief sought therein is denied. The court notes the absence of a finding in support of the motion. See Practice Book § 694, as amended.
The defendant’s “Motion to Eeview Order Eegarding Appeal Bond” in the appeal from the Superior Court in New Haven County is granted and the relief sought therein is denied. The court notes the absence of a finding in support of the motion. See Practice Book § 694, as amended.